Citation Nr: 0028821	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  88-55 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July to September 1975 
and from September 1977 to August 1987.

This appeal arose from a May 1988 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 1989, the veteran testified 
before the Board of Veterans' Appeals (Board) at a personal 
hearing conducted in Washington, D.C.  In August 1989, this 
case was remanded for additional development, following which 
a rating action was issued in September 1990 which continued 
the denial of the benefit sought.  The veteran again 
testified at a personal hearing in July 1991 before the Board 
sitting in Washington, D.C.  Subsequent remands for further 
development were issued in May 1992 and April 1993; a rating 
action of November 1993 deferred a decision as to the stomach 
disorder pending the outcome of a VA examination.  In January 
1995, a rating action was issued which confirmed the denial 
of service connection for a stomach disorder.  In July 1997, 
the veteran testified at a personal hearing before an Acting 
Member of the Board sitting in Washington, D.C.  This case 
was then remanded for further development in September 1997.  
This case again required a remand for additional development 
in November 1998.  The veteran and his representative were 
then informed through a July 2000 supplemental statement of 
the case of the continued denial of the benefit sought.


FINDINGS OF FACT

1.  The veteran's inservice complaints of abdominal pain were 
acute and transitory and resolved without residual by 
discharge, and are unrelated to the diagnosed lactose 
deficiency and chronic pancreatitis first manifested after 
his separation.

2.  The veteran's lactose deficiency and chronic pancreatitis 
are not etiologically related to his service-connected 
dysthymia.


CONCLUSIONS OF LAW

1.  A chronic stomach disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).

2.  The veteran's lactose deficiency and chronic 
pancreatitis, claimed as a stomach disorder, are not 
proximately due to or the result of his service-connected 
dysthymia.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

If the above-noted chronicity provision is not applicable, a 
claim for service connection may still be established 
pursuant to this same regulation if the evidence shows that 
the condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The veteran's service medical records noted that his abdomen 
was normal at the time of the July 1977 entrance examination.  
On October 14, 1981, he complained of epigastric pain almost 
daily for the past three weeks.  The upper gastrointestinal 
(UGI) series showed that the duodenum and stomach were within 
normal limits.  A gallstone series was negative.  By October 
22, 1981, there had been some improvement in his epigastric 
pain.  He reported a month-long history of epigastric ache on 
December 30, 1981.  The physical examination noted tenderness 
in the epigastric area over the middle line, with a small 
mass.  There was a question of a middle line hernia.  The 
following day, he reported experiencing pain in the early 
morning and over night.  This pain did not migrate.  He also 
reported having "acid burn" but no regurgitation.  The UGI 
showed moderate reflux.  Between January and March 1982, he 
was hospitalized with complaints of abdominal pain since 
December 1981, which had recently gotten worse.  A 
gallbladder series and a barium enema were negative.  It was 
not until January 18, 1982 that a stool sample finally 
revealed the presence of Giardia Lamblia.  By discharge, his 
stool was negative.  A gastroduodenoscopy on January 11, 1982 
found severe acute and chronic gastritis, esophageal reflux 
and lymphatic stasia.  He had persistent abdominal 
eosinophils and abdominal discomfort.  He was transferred to 
the medical floor with a working diagnosis of parasites.  An 
endoscopy revealed a lot of Giardia Lamblia.  It was also 
thought that he might have strongyloidiasis.  The diagnoses 
were gastrointestinal disturbances with eosinophilia; massive 
duodenal giardiasis; and Strongyloides suspected but not 
proven.  The Medical Evaluation Board of October 22, 1986 
noted that the abdomen and viscera were negative.

The veteran was examined by VA in August 1989.  The 
evaluation of the digestive system noted that the abdomen was 
soft, without organomegaly or tenderness.

In June 1989, the veteran testified before the Board at a 
personal hearing.  He stated that he had Giardia in service.  
He noted that he had to eat at certain times in order to 
avoid pain and that he could not eat food that was too 
greasy.  He also complained that he had a nervous stomach.

VA re-examined the veteran in October 1989.  He reported a 
history of a stomach disorder.  The physical examination 
noted a history of frequent abdominal pains, as well as a 
history of a Giardia infection.  His appetite was good, 
although he indicated that he tended to get constipated.  
There was no history of melena or rectal bleeding.  There was 
also no history of an ulcer, gallbladder disease or jaundice.  
He claimed that he had a nervous stomach, noting that he 
would get mid-abdominal pain whenever he was nervous.  The 
abdomen was soft, and there were no masses or tenderness, 
except in the right groin area.  The diagnoses were history 
of a nervous stomach and history of a Giardia infection in 
the past.

The veteran testified at another hearing before the Board in 
July 1991.  He indicated that his stomach became a problem 
whenever he would get upset.  

Between May and June 1993, the veteran was afforded a VA 
examination.  He told the examining physician that he had 
been diagnosed with Giardia some years before, accompanied by 
diarrhea and abdominal cramping pain.  He was treated for 
this infection, but noted that since then he had had some 
abdominal discomfort, some gastric acidity and occasional 
episodes of nausea and vomiting, which occurred mostly when 
he ingested cucumbers, tomato sauce or meat.  He also 
described a history of lactose intolerance; he indicated that 
he would get nausea, vomiting and diarrhea after the 
consumption of lactose containing foods.  Despite these 
complaints, his weight had remained steady.  The examination 
found no visceromegaly and no masses.  However, he stated 
that he had tenderness upon palpation to both abdominal 
quadrants.  He admitted that his gastrointestinal complaints 
revolved around his lactose intolerance.  A September 1993 
psychiatric examination noted the presence of depression, 
panic attacks and musculoskeletal disorders.  There was no 
mention of any stomach disorders.

VA re-examined the veteran in February 1994.  He reported a 
history of gastroesophageal reflux disease (GERD), although 
an UGI was normal.  The swallowing mechanism and peristalsis 
were also normal.  The veteran gave no history of symptoms 
related to GERD and he denied any upper intestinal symptoms 
other than those described when he ingests lactose products.  
A barium swallow and a GI series showed no abnormalities.  It 
was noted that his symptoms were absent until he ingested 
lactose products.  It did not appear that he had any symptoms 
related to Giardia since he is totally asymptomatic when he 
avoids products containing lactose.  There was no objective 
evidence of GERD.  A stool sample was negative for ova and 
parasites.  

The veteran testified at a Board hearing in July 1997.  He 
admitted that a VA examiner had found nothing wrong except 
for lactose intolerance.  He further noted that his private 
doctor had also found nothing other than lactose intolerance.  
He indicated that his stomach would get upset whenever he ate 
dairy products.  He stated that this trouble had begun in the 
1980's and persisted to this day.  He then stated that his 
private physician had indicated to him that his stomach 
complaints could be related to his nerves.

The veteran was examined by VA in April 1998.  He reported a 
longstanding history dating back to the early 1980's of 
significant discomfort following the ingestion of dairy 
products.  He learned very early that certain foods, 
especially milk, ice cream and cheese, would elicit abdominal 
cramps, pain, and bloating, followed by some flatulence and 
diarrhea.  If he did not eat these types of foods, he had no 
symptoms at all.  He denied having heartburn or regurgitation 
and reported otherwise normal bowel habits.  He also denied 
any specific history of peptic ulcer disease or abdominal 
symptoms.  The objective examination noted that his abdomen 
was soft and nontender, with normal bowel sounds throughout.  
There were no palpable masses, nor was there any rebound, 
guarding or organomegaly.  A 1993 UGI had been normal, as had 
a 1994 sigmoidoscopy.  Stool studies had been negative for 
ova or parasites.  He denied vomiting, hematemesis or melena.  
He had also received no treatment.  It was commented that he 
only had episodes of colic, distention, nausea and vomiting 
after ingesting milk products.  Eating these products would 
result in mid-abdominal cramping and pain.  The assessment 
noted a fairly strong history of lactose intolerance.  When 
he avoided these types of foods, he had normal bowel 
functions and an absence of pain.  The examiner did not feel 
that there was a psychological component, especially given 
the fact that the symptoms were completely absent when he 
avoided dairy precipitants.

VA afforded the veteran stomach and mental disorders 
examinations in July 2000.  The mental disorders examination 
noted that the veteran was service-connected for dysthymia.  
He had multiple vegetative signs and symptoms associated with 
depression; he now noted that he was feeling hopeless and 
helpless.  The mental status examination found that he was 
alert, cooperative and oriented in three spheres.  He was 
well groomed and displayed good eye contact.  He was readily 
engaged in conversation and he denied auditory or visual 
hallucinations.  He also denied homicidal or suicidal 
ideations.  His insight and judgment were deemed to be good.  
There was no evidence of looseness of associations or flights 
of ideas.  His thought processes were organized and goal 
directed.  His mood was depressed and his affect was sad.  
Psychomotor retardation was present.  The examiner then 
stated that "[i]t is my opinion at this time that there is 
no etiologic relationship between the dysthymic disorder and 
his stomach complaints."

The July 2000 stomach examination agreed with the 1998 
assessment of lactose deficiency.  The veteran stated that he 
had episodes of left upper quadrant pain, sharp in nature, 
for the past two to three months.  He denied any fevers, 
chills, nausea or vomiting.  When he ingested dairy products, 
he would get diarrhea.  The physical examination found no 
signs of anemia.  There was some left upper quadrant 
tenderness.  The assessment was abdominal pain, left upper 
quadrant.  The examiner stated that "[t]he patient's 
symptomatology are related to meals and I am not sure that 
there is any relationship to his psychiatric problems."  A 
colonoscopy revealed a small polyp and a small hiatal hernia; 
the small bowel series was negative.  An ultrasound showed a 
fatty liver and, more importantly, a trace of chronic 
pancreatitis.  These pancreatic changes could explain the 
patient's continued abdominal pain and diarrhea.

After a careful review of the evidence of record, it is found 
that service connection for a stomach disorder is not 
warranted.  The evidence of record indicated that the veteran 
suffered a Giardia infection in service in 1982.  There were 
no further complaints after this time and the Medical 
Evaluation Board examination conducted in October 1986 was 
within normal limits.  The VA examination performed in 
February 1994 found no evidence of ova or parasites.  
Therefore, it is found that the Giardia infection in service 
resolved by his separation from service and is not related to 
his current complaints of diarrhea and abdominal cramps.  The 
objective evidence of record indicated that the veteran 
suffers from lactose intolerance; this diagnosis was based 
upon the veteran's history of symptomatology only after 
ingesting dairy products.  In fact, if he avoided dairy 
products, he was completely asymptomatic.  However, there is 
no indication that lactose intolerance was present in 
service, nor is there any opinion of record relating this 
disorder to his period of service.  The VA examination 
conducted in July 2000 also diagnosed a trace of chronic 
pancreatitis, which the examiner felt could explain the 
veteran's complaints of abdominal pain and diarrhea.  
However, there is no evidence that pancreatitis was present 
in service.  There is also no objective evidence relating the 
currently diagnosed chronic pancreatitis and lactose 
intolerance to the post-service symptomatology.  See Savage, 
supra.  Finally, the VA examinations conducted in April 1998 
and July 2000 found no relationship between the veteran's 
stomach complaints and his service-connected dysthymia.  The 
former examination doubted that there was any connection 
between the two disorders given the fact that the symptoms 
were completely absent when he avoided dairy precipitants.  
The latter examination also found no etiological relationship 
between the dysthymia and his stomach complaints.  As a 
consequence, service connection for stomach complaints, 
diagnosed as lactose intolerance, on a direct basis, or as 
related to his service-connected dysthymia, is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for stomach complaints.


ORDER

Service connection for stomach complaints is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

